Schroeder, J.:
The State appeals the district court’s granting of Troy B. Meitler’s motion to suppress evidence of a blood sample which revealed the presence of methamphetamine and marijuana shortly after a two-vehicle collision. While driving his car, Meitler crossed the centerline and collided with another vehicle which resulted in the death of the other driver.
Meitler was severely injured in the collision, and while unconscious, his blood was drawn at the hospital at the direction of Trooper John Maier. After criminal charges were filed against Mei-tler, he filed a motion to suppress the results of the blood draw based on a recent Kansas Court of Appeals decision in State v. Declerck, 49 Kan. App. 2d 908, 317 P.3d 794, rev. denied 299 Kan. 1271 (2014), which found that K.S.A. 2011 Supp. 8-1001(b)(2) is unconstitutional. The district court suppressed the evidence from Meitler’s blood draw, ruling that Dederck applied to this case, and the good-faith exception to the exclusionary rule did not apply.
We hold the district court erred in suppressing the evidence of Meitler’s blood draw because the good-faith exception to tire exclusionary rule is applicable to the facts of this case. Accordingly, we reverse the district court’s order suppressing tire evidence and remand for further proceedings.
Factual and Procedural Background
On February 10, 2012, in Reno County, Trooper Stephen A. Morris of the Kansas Highway Patrol responded to the scene of a two-vehicle accident. Upon his investigation, Trooper Morris determined Meitler was the driver of the car who left his lane of traffic, crossed the centerline, and caused the fatality collision. Although Trooper Morris discovered no evidence of alcohol or drug impairment at that time, he also did not observe any roadway features, conditions, or debris to explain why Meitler crossed the cen-terline into oncoming traffic causing the collision. Meitler was flown to a Wichita hospital because of the severity of his injuries.
Trooper Morris requested a Sedgwick County-assigned trooper go to the hospital to obtain a sample of Meitler’s blood. Trooper John Maier went to the hospital. Trooper Maier was informed by *310the dispatcher that Meitler was involved in a fatality accident and had been deemed the at-fault driver. Trooper Maier placed a copy of the implied consent advisory on Meitler’s body as he read the advisory aloud, but Meitler was unable to follow along and appeared to be unconscious. Trooper Maier asked Meitler to consent to the blood draw, and after receiving no response, marked “yes” on the advisory. Trooper Maier then directed healthcare personnel to draw Meitler’s blood. Trooper Maier took custody of the blood sample which later tested positive for the presence of methamphetamine and marijuana.
Meitler was charged with one count each of involuntary manslaughter pursuant to K.S.A. 2011 Supp. 21-5405(a)(3), aggravated battery pursuant to K.S.A. 2011 Supp. 21-5413(b)(2)(A), and driving under the influence of alcohol or drugs pursuant to K.S.A. 2011 Supp. 8-1567(a)(4). Meitler filed a motion to suppress tire results of his blood test, arguing' that a fatality collision involving a driver who commits a traffic offense does not provide probable cause the driver was impaired at the time of the collision. Meitler argued to the district court that Declerck controlled and, because K.S.A. 2011 Supp. 8-1001(b)(2) which permitted the blood draw was unconstitutional, Meitler’s blood-test results should be suppressed. See 49 Kan. App. 2d 908, Syl. ¶¶ 5-7 (finding K.S.A. 2011 Supp. 8-1001[b][2] unconstitutional).
The State countered that Declerck was inapplicable because, unlike Declerck who refused the blood draw, Meitler was unconscious, and pursuant to the statute had impliedly consented to the blood draw. Alternatively, the State argued that Trooper Morris’ and Trooper Maier’s objective and reasonable reliance on K.S.A. 2011 Supp. 8-1001(b)(2) before it was declared unconstitutional warranted applying the good-faith exception to the exclusionaiy rule, thus permitting the results of the blood draw to be admitted in evidence at trial. At Meitler’s suppression hearing, the district court ordered the parties to submit additional briefing on whether the good-faith exception to the exclusionary rule should apply to prevent the evidence from being suppressed.
Upon receipt of the additional briefing, the district court issued an order suppressing the results of the blood draw. First, the dis*311trict court based its ruling on the fact that Trooper Morris did not have probable cause to suspect Meitler was operating or attempting to operate his vehicle under the influence of alcohol or drugs. Second, the district court found that, based upon Declerck, K.S.A. 2011 Supp. 8-1001(b)(2) was unconstitutional as applied to this case. Finally, the district court determined the good-faith exception to the exclusionary rule did not apply because Trooper Morris did not rely on K.S.A. 2011 Supp. 8-1001(b)(2) when compelling Mei-tler s blood draw.
The State timely filed an interlocutory appeal.
Analysis
K.S.A. 2011 Supp. 8-1001(b)(2) provides:
“(b) A law enforcement officer shall request a person to submit to a test or tests deemed consented to under subsection (a): . . . . (2) if the person was operating or attempting to operate a vehicle and such vehicle has been involved in an accident or collision resulting in serious injury or death of any person and the operator could be cited for any traffic offense, as defined in K.S.A. 8-2117, and amendments thereto. The traffic offense violation shall constitute probable cause for pwposes of paragraph (2). The test or tests under paragraph (2) shall not be required if a law enforcement officer has reasonable grounds to believe the actions of the operator did not contribute to the accident or collision. The law enforcement officer directing administration of the test or tests may act on personal knowledge or on the basis of the collective information available to law enforcement officers involved in the accident investigation or arrest.” (Emphasis added.)
On appeal, the State acknowledges that in Declerck a panel of our court declared K.S.A. 2011 Supp. 8-1001(b)(2) unconstitutional under the Fourth Amendment to the United States Constitution. Declerck involved a rollover accident which resulted in the death of the passenger in Declerck’s vehicle. Declerck was injured and taken to the hospital. At the hospital, Declerck refused to consent to a blood draw requested by an investigating police officer after the officer informed her of the statutorily mandated implied consent advisory. Upon Declerck’s refusal, in keeping with K.S.A. 2011 Supp. 8-1001(b)(2) and orders from his supervisor, the officer directed the hospital staff to draw a blood sample from Declerck. Declerck was charged with involuntary manslaughter while driving *312under the influence of alcohol or drugs pursuant to K.S.A. 2011 Supp. 21-5405(a)(3) based on the evidence from her blood draw.
Declerck filed a motion to suppress the blood-draw evidence, and the district court sustained the motion. The State filed an interlocutory appeal, and a panel of our court affirmed the district court’s suppression of the evidence. The panel held: “K.S.A. 2011 Supp. 8-1001(b)(2) is unconstitutional to the extent it requires a search and seizure absent probable cause that the person was operating or attempting to operate a vehicle under the influence of drugs or alcohol. A traffic infraction, plus an injury or fatality, without more, does not constitute probable cause that drugs or alcohol were involved in the accident.” Declerck, 49 Kan. App. 2d 908, Syl. ¶ 6.
The Declerck panel acknowledged the potential application of the good-faith exception to Declerclc’s circumstances, but it declined to consider the issue because the State did not raise it before the district court. Thus, there were insufficient facts upon which to evaluate whether this case merited application of the good-faith exception to the exclusionaiy rule. 49 Kan. App. 2d at 922-23.
Here, while acknowledging Declerk’s 'potential application, the State contends it is inapplicable given one distinguishing fact. The State argues that in Declerck the driver refused to consent to the blood draw, while in this case Meitler was unconscious and, therefore, consented pursuant to K.S.A. 2011 Supp. 8-1001(a) (“a person who is dead or unconscious shall be deemed not to have withdrawn a person’s consent to such test or tests”). Additionally, the State claims that even if K.S.A. 2011 Supp. 8-1001(b)(2) is unconstitutional under the facts of this case, the good-faith exception to the exclusionaiy rule applies to allow die admission of the blood draw obtained by Trooper Maier in objectively reasonable reliance on that statute.
For purposes of this opinion, we recognize Declerck determined that K.S.A. 2011 Supp. 8-1001(b)(2) is unconstitutional because it violates the Fourth Amendment, and we presume that Declerck’s holding is applicable under the facts of this case. As a result, the sole question presented is whether the district court erred in con-*313eluding that the good-faith exception did not apply under the facts of this case.
We begin the analysis by stating our standard of review:
“An appellate court generally reviews a trial court’s decision on a motion to suppress using a bifurcated standard. The trial court’s findings are first reviewed to determine whether they are suppoited by substantial competent evidence. Appellate courts do not reweigh the evidence, assess the credibility of the witnesses, or resolve conflicting evidence. The ultimate legal conclusion regarding the suppression of evidence is then reviewed de novo. If the material facts in a trial court’s decision on a motion to suppress evidence are not in dispute, tire question of whether to suppress is a question of law over which an appellate court has unlimited review.” State v. Martinez, 296 Kan. 482, 485, 293 P.3d 718 (2013) (citing State v. Johnson, 293 Kan. 1, 4, 259 P.3d 719 [2011]).
Our state and federal Constitutions protect citizens from unlawful searches and seizures. State v. Daniel, 291 Kan. 490, 496, 242 P.3d 1186 (2010), cert. denied 131 S. Ct. 2114 (2011). Here, the district court ordered suppression of Meitler’s blood draw by invoking the exclusionaiy rule. Neither the Fourth Amendment to the United States Constitution nor § 15 of the Kansas Constitution Bill of Rights explicitly prohibits the use of evidence obtained in contravention of their respective protections. State v. Dennis, 297 Kan. 229, Syl. ¶ 3, 300 P.3d 81 (2013). To remedy this situation, the United States Supreme Court judicially created the exclusionary rule. 297 Kan. at 235 (citing Davis v. United States, 564 U.S. 229, 131 S. Ct. 2419, 2426-27, 180 L. Ed. 2d 285 [2011]). This rule generally provides that evidence obtained in violation of the Fourth Amendment is barred from admission in criminal court proceedings. 297 Kan. at 235. Quite simply, “[t]he linchpin [of the exclusionary rule] is its deterrent effect upon law enforcement” rather than serving as a personal constitutional right of the victim of an illegal search and seizure. Daniel, 291 Kan. 490, Syl. ¶ 4.
The United States Supreme Court in Minios v. Krull, 480 U.S. 340, 107 S. Ct. 1160, 94 L. Ed. 2d 364 (1987), discussed tire good-faith exception to the exclusionary rule. In Krull, the Supreme Court thoroughly explained the application of the good-faith exception to the exclusionary rule. Under the good-faith exception, evidence seized by the police in good-faith reliance on an uncon*314stitutional statute may still be admitted into evidence provided the police obtained the evidence by acting in an objectively reasonable belief that their conduct did not violate the Fourth Amendment. 480 U.S. at 349-50. In Krull, the Supreme Court stated that an unconstitutional statute cannot support objectively reasonable reliance by law enforcement under two circumstances:
(a) If in the enactment, the legislature wholly abandoned its responsibility to pass constitutional law; or
(b) The statutoiy provisions are such that a reasonable law enforcement officer should have known the statute was unconstitutional. 480 U.S. at 355.
The Kansas Supreme Court endorsed the Krull precedent in Daniel, 291 Kan. 490, Syl ¶¶ 7-8.
In our review of the question presented in this case, we will first discuss whether the provisions of K.S.A. 2011 Supp. 8-1001(b)(2) are such that a reasonable law enforcement officer should have known the statute was unconstitutional. Next, we will address our colleague’s dissent which argues that in passing K.S.A. 2011 Supp. 8-1001(b)(2), the legislature wholly abandoned its responsibility to pass constitutional legislation.
In ruling that the good-faith exception to the exclusionary rule did not apply in this case, the district court found that “Trooper Morris did not rely on the unconstitutional statute in directing the blood draw.” However, the testimony of Trooper Morris was clear that he directed the blood draw because “by statute we’re required on a serious accident like this, with the injuries and death . . . we did the blood draws on the drivers to determine alcohol or drugs.” Later, Trooper Morris reiterated that the reason he directed the blood draw was “[bjecause of the statute. To follow—we had to follow the statute that on an accident like this we’re required to, to obtain these from drivers.” Trooper Morris also confirmed that at the scene, he determined Meitler’s vehicle had crossed the cen-terline. Similarly, Trooper Maier, who actually ordered the hospital personnel to draw Meitler’s blood, testified he had verified through dispatch Meitler had committed a traffic offense and was the “at-fault driver.” Trooper Maier was also aware of Meitler’s injuries and the other driver’s death.
*315Our careful review of the record reveals substantial competent evidence Troopers Morris and Maier relied on K.S.A. 2011 Supp. 8-1001(b)(2) when causing the hospital personnel to draw Meitler s blood for testing. Thus, there was substantial competent evidence to prove Troopers Morris and Maier were aware of the statute and they fully complied with its provisions prior to ordering Meitler s blood draw.
On appeal, Meitler does not contend Troopers Morris and Maier failed to comply with the requirements of K.S.A. 2011 Supp. 8-1001(b)(2). The record clearly reflects the cause of the collision was Meitlers traffic offense of crossing the centerline, resulting in the other driver s death and Meitlers serious injuries. Rather, Mei-tler s argument focuses on aspects of the troopers’ testimony suggesting they did not fully understand the requirements of K.S.A. 2011 Supp. 8-1001(b)(2).
Meitlers argument is mistaken. In Dennis, our Supreme Court clarified the objectively reasonable reliance standard by stating: “[I]t was unnecessary for the officer to specifically articulate [the statute] as authority for the search because application of a good-faith exception to the exclusionary rule is not governed by a subjective inquiry. The question is whether an objectively reasonable officer could rely on [the statute].” 297 Kan. at 230. Thus, although it is apparent Troopers Morris and Maier relied on K.S.A. 2011 Supp. 8-1001(b)(2) when obtaining the blood draw, it is not essential they subjectively understood the Fourth Amendment implications of this statute. On the contrary, the dispositive question is whether an objectively reasonable law enforcement officer should have known the statute was unconstitutional. See Krull, 480 U.S. at 355; Dennis, 297 Kan. at 230.
We are not persuaded that an objectively reasonable officer on February 10, 2012, should have known the statute was unconstitutional. In 2008, the legislature enacted the amendment contained in K.S.A. 2011 Supp. 8-1001(b)(2). See L. 2008, ch. 170, sec. 1(b)(2). Four years later, Meitlers blood was drawn under the authority of that statute. At the time of Meitlers blood draw, no Kansas appellate court had deemed the amended provision unconstitutional. The Declerck opinion was filed on February 7, 2014, 6 *316years after the amendment and 2 years after Meitler s blood draw. Declerk was the first time law enforcement officers were put on notice that K.S.A. 2011 Supp. 8-1001(b)(2) was unconstitutional.
Additionally, the Kansas implied consent law was originally passed by the legislature in 1955. See L. 1955, ch. 61, sec. 1. Since that time, although it has undergone numerous amendments, officers have become accustomed to the statutoiy scheme which has essentially remained the same over the years. In particular, this scheme requires that law enforcement officers have some basis to believe a driver is intoxicated, oral and written statutoiy advisories must be provided to the driver, and the driver’s consent is requested. See K.S.A. 2011 Supp. 8-1001. Finally, the amendment at issue was brief and limited in its application as compared to the extensive provisions found in the Kansas implied consent law generally. See K.S.A. 8-1001 et seq.
Here, the language employed in K.S.A. 2011 Supp. 8-1001(b)(2) was also familiar to law enforcement officers. Under circumstances of a vehicular accident involving serious injury or death and the commission of a traffic offense, the amendment presumed there was “probable cause” to request a blood draw. The expression “probable cause” is a term well known to law enforcement officers given its frequent reference in statutes and caselaw. The use of the term is especially recognizable to officers because it is typically employed in the context of Fourth Amendment search and seizure jurisprudence. In short, the language of the amendment was unremarkable in the context of the implied consent statute.
Under these facts, when tied to the United States Supreme Court precedent, we are unable to conclude that on February 10, 2012, a reasonable law enforcement officer should have known that K.S.A. 2011 Supp. 8-1001(b)(2) was unconstitutional. See Krull, 480 U.S. at 355. The district court’s contrary legal conclusion finding that the good-faith exception did not apply in this case was error.
Our dissenting colleague agrees the district court erred in declining to apply tire good-faith exception because Trooper Morris’ “subjective understanding of the statute was amiss.” However, our colleague would suppress the blood-draw evidence reflecting Mei-*317tier was under tire influence of illicit drugs at the time of the fatal collision by applying the legislative test to deny the good-faith exception announced by the United States Supreme Court in Krull. That precedent provides: “A statute cannot support objectively reasonable reliance if, in passing the statute, the legislature wholly abandoned its responsibility to enact constitutional laws.” 480 U.S. at 355.
As acknowledged by the dissent, in the 28 years since Krull was issued, there does not appear to be any reported cases wherein a federal or state appellate court declined to apply the good-faith exception because a legislative body wholly abandoned its responsibility to enact constitutional laws. See Fairchild v. Lockhart, 675 F. Supp. 469, 485 (E.D. Ark. 1987) (“The Court is struck, however, by the stringency of the Krull test: what is required to foreclose access to the good-faith exception is that the Legislature have wholly abandoned its duties to enact constitutional legislation.”).
Meitler failed to present any legislative history or other evidence before the district court to support that the Kansas Legislature wholly abandoned its legislative responsibility under the Kndl doctrine. Moreover, the district court did not base its suppression ruling on the legislature’s complete rejection of its duty to pass constitutional legislation. Thus, the Kndl doctrine involving the legislature’s abandonment of its responsibility should not be applied to Meitler’s motion to suppress.
Because “the exclusionary rule was aimed at deterring police misconduct [, citation omitted,]... legislators, like judicial officers, are not the focus of the rule. . . . Indeed . . . courts presume that legislatures act in a constitutional manner.” Krull, 480 U.S. at 350-51; see State v. Soto, 299 Kan. 102, 121, 322 P.3d 334 (2014) (the appellate courts presume statutes are constitutional and must resolve all doubts in favor of a statute’s validity). In Krull, where police acted on an administrative search statute later held to be unconstitutional and there was “no evidence suggesting that Congress or state legislatures have enacted a significant number of statutes permitting warrantless administrative searches violative of the Fourth Amendment, . . . [the United States Supreme Court found] no basis for believing that legislators are inclined to subvert *318their oaths and the Fourth Amendment and that . . . ‘requires application of the extreme sanction of exclusion.’ ” 480 U.S. at 351.
Similarly, we see no basis for concluding that the legislators who enacted the 2008 amendment to K.S.A. 2011 Supp. 8-1001(b)(2) to add the language at issue here, against only five “No” votes in both chambers, subverted their oaths and the Fourth Amendment. See L. 2008, ch. 170, sec. 1(b)(2); House J. 2008, pp. 1380, 2628; Senate J. 2008, pp. 1658, 2167-68. Our review of the legislative history reveals no testimony or document proving the legislature’s purpose was to override or evade Fourth Amendment rights. There was also no testimony or caselaw presented to the legislature which suggested that similar legislation in other states had been deemed unconstitutional as violating the Fourdi Amendment.
On the other hand, there was testimony presented to the Kansas Legislature that the proposed amendment was in compliance with the Fourth Amendment. Shawnee County Senior Assistant District Attorney Karen Wittman testified that the proposed amendment was “a combination of Maine and Oklahoma law... [and] both have been deemed constitutional.” Minutes, Sen. Judiciary Comm., March 5, 2008, attach. 7, p. 3. In fact, in State v. Declerck, 49 Kan. App. 2d 908, 920, 317 P.3d 794, rev. denied 299 Kan. 1271 (2014), the panel acknowledged an Oklahoma law similar to K.S.A. 2011 Supp. 8-1001(b)(2) and caselaw supporting its constitutionality. Although tire Declerck panel found the Oklahoma appellate court’s constitutional analysis “unsatisfying and, therefore, unpersuasive,” the fact remains the Kansas Legislature was advised that at least one state had passed a similar law, Okla. Stat. tit. 47, § 10-104(B) (1998 Supp.), and that the Oklahoma Court of Appeals held the law did not violate the Fourth Amendment. See 49 Kan. App. 2d at 917-18; Guest v. State, 2002 OK CR 5, ¶ 8, 42 P.3d 289 (2002). In short, as acknowledged by the dissent in our case, there was legal authority and caselaw presented to the legislature supporting the constitutionality of the Kansas amendment. Given this legislative history, we cannot find the Kansas Legislature wholly abandoned its duty to pass constitutional legislation.
Finally, in reviewing K.S.A. 2011 Supp. 8-1001(b)(2), the context of this particular legislation must be considered—an amendment *319to an implied consent statute which had been repeatedly upheld by the Kansas Supreme Court in fairly broad terms. See State v. Johnson, 297 Kan. 210, 222-23, 301 P.3d 287 (2013); Martin v. Kansas Dept. of Revenue, 285 Kan. 625, 635, 176 P.3d 938 (2008); Declerck, 49 Kan. App. 2d at 920-21 (surveying and distinguishing this caselaw).
On the limited factual record presented and for reasons discussed above, we conclude there is no sufficient factual or legal basis to show that the Kansas Legislature, by passing this amendment, “wholly abandoned its responsibility to enact constitutional laws.” See Krull, 480 U.S. at 355.
In conclusion, the exclusionary rule does not apply to evidence obtained by law enforcement officers who acted in objectively reasonable reliance on K.S.A. 2011 Supp. 8-1001(b)(2) prior to the Kansas Court of Appeals’ decision in Declerck, 49 Kan. App. 2d 908.
Under the facts of this case, the district court erred in its factual findings and conclusions of law. We hold Trooper Morris’ and Trooper Maier’s conduct in ordering the blood draw was in objectively reasonable reliance on the then-existing authority provided by K.S.A. 2011 Supp. 8-1001(b)(2). Accordingly, the district court’s order suppressing the blood-draw evidence is reversed, and the case is remanded for further proceedings.
⅜ * *